     Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 1 of 27




             IN THE UNITtrD STATES DISTRICT COURT
              F'OR THE SOUTHERN DISTRICT OF IOWA

UNITtrD STATES OF AMERICA,           )
                                     )        Civil No. 1: 19-cv-00018
           Plaintiff,                )
                                     )
             V.                      )        VERIFIED COMPLAINT F'OR
                                     )        F'ORF'EITURtr II{ REM
$55,964.00 IN U.S. CURRENCY,         )
                                     )
           Defendant.                )
                                     )

     Plaintiff, United States of America hereby files and serves this

VBnm'tBo Cotupr.aINT IN RBna and alleges as follows:

                   I.   NATURE OF THE ACTION

      1.   This is an action to forfeit and condemn specific property

("Defendant property") to the use and benefit of the United States of

America ("Plaintiff') for involvement, as set forth below, in violations of

21 U.S.C. S 846 (attempt and conspiracy), $ 8a1(a)(1)(prohibited acts),

and $ 843 (Prohibited acts C"), and for violations of 18 U.S.C. $ 1960

(Prohibition of unlicensed money transmitting business).

     2.    The United States believes the Defendant property is subject

to forfeiture pursuant to   2l   U.S.C.   S   881(a)(6), as money or a thing of

value furnished or intended to be furnished by a person in exchange for
     Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 2 of 27




a controlled    substance,    in violation of subchapter I -    Control and

Enforcement,     of Chapter 13 - Drug Abuse Prevention and Control,      and

Title 2L - Food and Drugs, of the United States Code, and proceeds
traceable to such an exchange, and money used or intended to be used to

facilitate any violation of said subchapter.

     3.       The United States believes the Defendant property is subject

to forfeiture pursuant to 18 U.S.C. $ 981(a)(1), as personal property
involved in a violation of 18 U.S.C. S 1960 or property traceable to such

property.

                       III.   DEFENDANT IN REM

     4.       The Defendant property is generally described as $55,964.00

in U.S. currency seized on December 25,2018 from Brandon Buob
(BUOB)      in Council Bluffs, Iowa. The Defendant property is in of the
custody of the United States.

                    III. JURISDICTION AND VENUE
     5.      This Court has jurisdiction over this case, pursuant to      28

U.S.C. Section 1345 (United States as plaintiff), as an action commenced

by the United States of America, and pursuant to 28 U.S.C. Section

1355(a) (Fine, penalty, or forfeiture), as an action for forfeiture.


                                       2
        Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 3 of 27




        6. This Court has in, rem jurisdiction               and venue over the
Defendant property under 28 U.S.C. Sections 1355ft) and 1395(b) as the

acts or omissions giving rise to the forfeiture occurred in this district and

because the Defendant property was seized from and is located                  in this

district.

                                    IV. FACTS

        7.    The "Controlled Substances Act" was enacted by Congress as

Title   II of the "Comprehensive     Drug Abuse Prevention and Control Act

of 1970," Pub.L. No. 91-513, 84 Stat. 1236 (1970) (codified at 27 U.S.C.           SS


801-e04).

        8.    The term "controlled substance" is defined               in 2l   U.S.C.

S   802(6) to mean a drug or other substance, or immediate precursor,

included     in any of the five schedules of such substances set forth in
subchapter I of Title 21.

        9.    Schedule   I   substances have a high potential for abuse, have

no currently accepted medical use in treatment in the United States, and

there is a lack of accepted safety for use of these controlled substances

under medical supervision. 21 U.S.C.         S   812(b)(1)(A) - (C).




                                         o
                                         o
       Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 4 of 27




       10.   Schedule   II   substances have a high potential for abuse, the

controlled substances have a currently accepted medical use in treatment

in the United States or a currently accepted medical use with                            severe

restrictions, but use of     a   Schedule    II     controlled substance may lead to

severe psychological or physical dependence 21 U.S.C.                         S   812(b)(2)(A)   -
(c).

       11.   Schedule   III substances have a potential                for abuse less than

the substances in Schedules          I and II,      have a currently accepted medical

use for treatment     in the United         States, but abuse of the controlled

substances may lead to a moderate or low physical dependence or hig'h

psychological dependence. 2L U.S.C.             S   812(b)(3)(A)   -   (C).

       L2.   Schedule   IV controlled       substances have a low potential for

abuse relative to the controlled substances              in Scheduled I            - III, have a
currently accepted medical use in treatment in the United States, but

abuse    of the controlled substances may lead to limited                              physical

dependence     or   psychological dependence relative                   to the controlled
substances in Schedule       III.   21 U.S.C. $ 812(b)(4)(A)       - (C).
       13.   Schedule V controlled substances have a low potential for

abuse relative   to the substances in the preceding schedules, have a

                                            4
     Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 5 of 27




currently accepted medical use for treatment in the United States, but

abuse     of the controlled substances may lead to limited                    physical

dependence      or   psychological dependence relative      to the controlled
substances in Schedule IV. 21 U.S.C. S 812(b)(5)(A)     -   (C).

      74. OnIy persons registered by the Attorney General of the United
States,   in   accordance   with rules and regulations promulgated by the
Attorney General, hay legally manufacture or distribute controlled

substances. 21 U.S.C. $ 822(a), (b).

     15. Under the Controlled          Substances   Act,    it is unlawful          to

distribute, dispense, or possess with intent to distribute, a controlled

substance, unless authorized by law to do so. 21 U.S.C.        S   841(a)(1).

     16. Under the Controlled          Substances   Act,    it is unlawful          to

conspire with others to violate its prohibitions. 21 U.S.C.        S   346.

     \7.       Under the Controlled Substances Act,     it is unlawful for a
person to knowingly or intentionally use        a communication               facility,

including the U.S. Mail, to facilitate the commission of an act or acts

constituting a felony under subchapters      I or II.   21 U.S.C.        S    843C(b).

Each separate use of the mails is a separate offense.




                                       5
     Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 6 of 27




      18.   Under the Controlled Substances Act, all moneys or things of

value furnished or intended to be furnished by any person in an illegal

exchange for a controlled substance, aII proceeds traceable to such an

exchange, and aII moneys used or intended to be used to facilitate a

violation of Subchapter I of the Controlled Substances Act, is subject to

forfeiture to the United States and no property right shall exist in such

property.

     19. It is illegal, under federal law, to use the U.S. mail to engage
in an unlicensed money transmitting business.

     20. It is illegal, under federal law, for a person to knowingly
conduct all or part of an unlicensed money transmitting business, which

affects interstate commerce, which involves the transportation of funds

that are known to the defendant to have been derived from a criminal

offense or are intended to be used to promote or support unlawful activity.

      21.   Arry person involved in the transmission of the Defendant

property as part of money transmitting business was required by law to

have been registered with the U.S. Department of the Treasury,

Financial Crimes Enforcement Network (FINCEIIi^), when doing       so.




                                     6
        Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 7 of 27




        22. The property involved in an illegal,          unlicensed money

transmitting business is forfeitable under federal law.

        23. It is      believed that evidence   wiII show, or will after    a

reasonable opportunity for further investigation and discovery, that the

Defendant property constituted the proceeds of a prohibited controlled

substance offense, or was used or intended to be used to facilitate a

prohibited controlled substance offense, or was involved in a violation of

18 U.S.C. S 1e60.

        24. At approximately      12:30 p.m. on December 25, 2018, a 2007

Chevrolet Silverado pickup truck was involved in a single car accident in

Pottawattamie County, Iowa on Interstate 29 near mile marker 49.

        25. The single car accident was serious enough to shatter the
glass on the windshield of tlne 2007 Chevrolet Silverado pickup truck,

making it dangerous to drive.

        26. The driver of the Chevrolet Silverado pickup truck did not pull
over right away at the scene of the accident, but continued driving until

it   stopped at a nearby Pilot Truck Stop.

        27   .   Brandon BUOB was the driver of, and sole occupant of, the

Chevrolet Silverado pickup truck.


                                       7
     Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 8 of 27




      28.    Shortly after the Chevrolet Silverado pickup truck stopped at

the truck stop, law enforcement arrived at the scene to evaluate the

situation.

      29. Both of the officers at the scene smelled the strong odor of
marijuana emanating from the Chevrolet Silverado pickup truck.

      30.    One officer observed loose marijuana    in plain sight on the
driver's side floor board.

      31. It is illegal under Iowa and Missouri law to drive while
impaired by the influence of a controlled substance.

      32.    BUOB told law enforcement he could not locate his wallet.

      33.    As one of the officers spoke with BUOB, the officer saw      a

wallet laying on a travel bag in the back of the Chevrolet Silverado pickup

truck, and he thought it might contain BUOB's "missing" identification.

      34.    When the officer opened     a back door of the Chevrolet
Silverado pickup truck to help BUOB locate his "missing" identification

in the wallet, he observed a vacuum-sealed bag of U.S. Currency.

      35. In order to try and avoid creating business records of their
illicit transactions, it is common in the illegal drug trafficking trade for



                                     8
     Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 9 of 27




sellers and purchasers to conduct business in U.S. Currency, rather than

using traceable payment means, such as checks or credit cards.

     36. It is a known practice of the illegal drug trafficking trade for
drug dealers, and couriers of money derived from the illegal sale of

controlled substances, to package drug money in vacuum-sealed bags, in

order to try and prevent other people, including, but not limited to, law

enforcement officers and drug-detection dogs, from smelling the odor of

controlled substances that is often lingering on the "drug money."

     37. A legitimate business-owner       has no need to vacuum-seal

bundles of U.S. Currency.

     38. A properly-trained, drug-detection dog was              deployed

thereafter to determine if iIIegaI drugs were in the Chevrolet Silverado

pickup truck.

     39. The properly-trained, drug-detection dog alerted to the
presence of one or more controlled substances.

     40. After the properly-trained,    drug-detection dog alerted to the

Chevrolet Silverado pickup truck, the officer conduct a lawful, probable

cause search of the Chevrolet Silverado pickup truck.




                                    9
    Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 10 of 27




      47.   Inside the Chevrolet Silverado pickup truck, an officer located

a substance he suspected was methamphetamine and what appeared to

be two pills of Clonazepam.

     42.    Methamphetamine is a Schedule II controlled substance and

is classified as a Central Nervous System Stimulant.

     43.    The physical effects of methamphetamine can include loss of

appetite, hyperactivity, dilated pupils, flushed skin, excessive sweating,

increased movenlent, dry mouth and teeth grinding (Ieading to "meth

mouth"), headache, irregular heartbeat (usually as accelerated heartbeat

or slowed heartbeat), rapid breathing, high blood pressure, low      blood

pressure, high body temperature, diarrhea, constipation, blurred vision,

dizziness, twitching, numbness, tremors,      dry skin, acne, and pale
appearance.

      44. The psychological effects of methamphetamine can include
euphoria, dysphoria, changes     in libido, alertness, apprehension and
concentration, decreased sense of fatigue, insomnia or wakefulness, self-

confidence, sociability, irritability, restlessness, grandiosity and

repetitive and obsessive behaviors. Peculiar to methamphetamine and

related stimulants     is   "punding,"   or persistent non-goal-directed

                                    10
    Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 11 of 27




repetitive activity. Methamphetamine use also has a high association

with anxiety, depression, amphetamine psychosis, suicide, and violent
behaviors.

      45. Clonazepam is a Schedule IV controlled          substance, and is

classified as a benzodrazepine. The drug has a calming effect on the brain

and nerves.

      46.     During the search, Iaw enforcement also located some U.S.

Currency loose on the floor of the Chevrolet Silverado pickup truck.

     47. In an open duffel bag in the back seat of the truck, Iaw
enforcement found a vacuum-sealed bag containing U.S. currency.

      48. During the search, Iaw enforcement            also observed   loose

marijuana.

      49.    BUOB later agreed to speak with law enforcement, and was

voluntarily transported     to the Council Bluff Police Department
Headquarters.

      50.    At the CBPD Headquarters, Iaw enforcement started to read

BUOB his rights, when he blurted out "I didn't even know the shit was

in there. I take full responsibility for everything I knew was in there . . .

In the brown Carhardt bag . . . everything else, no."


                                     11
         Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 12 of 27




             51. Thereafter, BUOB was read his rights, signed the advice of
    rights form, and consented to be interviewed.

             52. BUOB identified his boss as Geoffrey CLAGGETT.
         53.       BUOB said he had known CLAGGETT for approximately          15

    years.

             54.   BUOB said CLAGGETT was aware BUOB was struggling

    financially, and recently offered him a job driving the Chevrolet Silverado

    pickup truck from St. Louis, Missouri back to their home state of

    Washington.

             55.   CLAGGETT agreed to pay BUOB by paying the rent on

    BUOB's residence.

             56. BUOB said he met CLAGGETT in St. Louis, and CLAGGETT
,   had a "fistful of cash ready to make some deals, ready to buy some dirt

    bikes and trucks."

             57.   BUOB had no explanation for why CLAGGETT needed to

    Ieave the Seattle metropolitan area, or the Pacific Northwest in general,

    to purchase "dirt bikes and trucks."

             58. It is approximately   2,087 miles between Seattle, Washington

    and St. Louis, Missouri.


                                           t2
       Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 13 of 27




        59.   CLAGGET paid for BUOB's plane ticket to St. Louis, and met

BUOB at Lambert International Airport in St. Louis.

       60.    BUOB claimed he and CLAGGETT "scoured Craigslist"

looking for interesting things, and located the Chevrolet Silverado pickup

truck he was driving and a "quad runner."

       61.    CLAGGETT directed BUOB to drive the newly-purchased,

used Chevrolet Silverado pickup truck back to Seattle from St. Louis.

       62.    Unprompted, BUOB said he had no idea what was in

CLAGGETT's duffel bag.

       63.    Law enforcement had not, at the time, disclosed they found

anything suspicious in what BUOB described as CLAGGETT's duffel

bag.

        64. BUOB admitted to           possessing    a small amount         of

methamphetamine, which he used to stay awake during the road trip.

       65.    The license plates on the Chevrolet Silverado pickup truck

were fraudulent, but BUOB said he did not know that.

        66.   BUOB said CI"AGGET only asked him to transport a d.uffle

bag with dirty laundry in    it back to Seattle.



                                       13
    Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 14 of 27




     67. A law enforcement officer explained to BUOB that it              is

common for people in financial distress who are lower-Ievel participants

in the drug trade to become involved in transporting narcotics and drug

money.

     68. When advised of this information, BUOB replied, "Ya, maybe
I went and got too big for my belly."

     69.   BUOB later said the money didn't smell like "dope."

     70.   BUOB had not been told the money smelled like "dope," and

his familiarity with how   it smelled contradicted his earlier statement
that he did not even know the money was in the vehicle.

     77.   BUOB denied that CLAGGETT gave him any money for

expenses incurred during the   trip from St. Louis to Seattle, even for gas.

     72. BUOB said he used his own money, taken from his saving
account, to pay for such expenses.

     73. BUOB's claim to have a savings account with sufficient funds
to finance the return trip is inconsistent with his earlier assertion to be

broke, and needing CLAGGETT to pay his rent.




                                     L4
         Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 15 of 27




          74. BUOB later claimed that the $L,200 in loose currency in the
Chevrolet Silverado pickup truck was for emergencies, new tires, and his

bills.

          75.   BUOB's claim as to the purpose and source of the $1,200 is

inconsistent with his earlier assertion CLAGGETT had not given him

any money for expenses.

         76. BUOB filed a form disclaiming the "bag of money," but not the
loose currency, which he said was CIAGGETT's.

         77.    When BUOB was completing the claim paperwork, he said,

"yo, want me to put my name on a document basically snitching. . . ."

         78. Eventually, BUOB stated, "I want immunity."
         79. On December 26,2078, law enforcement examined the bundle
of suspected currency.

         80.    As law enforcement cut the plastic surrounding the suspected

currency, they could all smell the strong odor or marijuana.

         81.    Inside the vacuum-sealed bundle were two smaller, vacuum-

sealed bundles.

          82.   One smaller, vacuum-sealed bag contained seven separate,

rubber-banded bundles of money, totaling $24,230.


                                        15
    Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 16 of 27




     83. The other smaller, vacuum-sealed bag contained               three

separate, rubber-banded bundles, totaling $30,500.

      84.     The total amount of currency     in the Chevrolet   Silverado

pickup truck totaled $55,964.00.

     85.      The bundle of currency found loose in the Chevrolet Silverado

pickup truck was wrapped in black duct tape.

     86. A roll of the same tape was located in the Chevrolet Silverado
pickup truck.

     87   .   On December 27, 2018, law enforcement spoke via telephone

with CLAGGETT.

     88.      CI"AGGETT contradicted BUOB, and said he learned about

the Chevrolet Silverado pickup truck he purchased not from Craigslist,

but about a month earlier from a "friend of a friend."

     89.      CLAGGETT could not provide the name of the person from

whom he purchased the Chevrolet Silverado pickup truck.

     90.      The former owner of the Chevrolet Silverado pickup truck

later advised law enforcement he knew nothing of CLAGGtrTT or his

interest in the truck until approximately December 23,2018, not a month

beforehand.


                                      16
    Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 17 of 27




     91.   CLAGGtrTT told law enforcement he gave BUOB "some of his

old laundry" to bring back to the Seattle area.

     92.   CLAGGtrTT denied knowing about anything else            in the
Chevrolet Silverado pickup truck, other than the laundry.

     93.   The phone call was recorded.

     94.   On Janu ary 7 , 201,9, CLAGGETT was in Council Bluffs, Iowa,

and met with law enforcement.

     95.   CLAGGETT consented to a voluntary interview.

     96.   The interview was recorded.

     97.   CLAGGtrTT now stated there was money in the Chevrolet

Silverado pickup truck when    it   was involved in the accident, which he

allegedly derived from a bank loan and re-selling cars.

     98.   CLAGGETT claimed he told BUOB, who had disavowed any

knowledge of the money, to place the bundle of money, totaling $45,000,

in a lock box in another vehicle of CIAGGETT'S that he left in St. Louis

with a mechanic.

     99.   CLAGGETT claimed to have instructed BUOB to pay the

mechanic from the $45,000, and put the remainder in the lock box.




                                      77
     Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 18 of 27




      100. CLAGGETT claimed that he accidentally took the key to the

lock box with him, and, therefore, BUOB put the money in the bag of

CLAGGETT's dirty laundry.

      101. CLAGGtrTT said the money was in a white, hotel plastic

laundry bug, which it was not.

      102. CLAGGETT's story on January 7, 2019 concerning how the

money ended up      in the Chevrolet Silverado pickup truck and the
backpack is inconsistent with his earlier statements to law enforcement

and with BUOB's earlier statements to law enforcement.

      103. CLAGGETT told law enforcement that $20,000 was from a

loan he received from Red Canoe Credit Union            in   Federal Wuy,

Washington, which he claimed to have received in cash.

      704. CLAGGETT could        not explain why the         vacuum-sealed

currency had the odor of marijuana on it.

      105. CLAGGETT claimed a friend, a man named "Vincent," had

put him in touch with the former owner of the Chevrolet Silverado pickup

truck to potentially buy it.




                                    18
     Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 19 of 27




      106. The former owner of the Chevrolet Silverado pickup truck

said a man named "Nick Rry," not "Vincent," put CLAGGETT in touch

with him as a potential buyer of the truck.

      107. According to the State of Washington, CLAGGETT has no

reported income/wages since 2075.

      108. Drug dealers often live off of income not reported            in tax
returns and other government wage-related records.

      109. The      U.S. Drug Enforcement Administration                 (DtrA)

commenced a timely administrative forfeiture against the Defendant

property.

      1   10. On   or about April   L7   ,    2019, CLAGGETT filed   a   claim

contesting the forfeiture.

      111. BUOB did not file a claim.

      ll2. Rather than listing his address as Washington State,
CLAGGETT listed an address on 8th Street, in Des Moines, Iowa, where

he claimed to have lived for the past eight years.

     113. In his electronic claim, CLAGGETT claimed the "money

seized was my current net operating capital" for a startup business.




                                         19
    Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 20 of 27




      174. CLAGGETT claimed         in the loan applications to          earn

$4,858.33 per month for employment income, from a business named

"Sound Tradesmen," allegedly started on November 7, 2016.

      115. The online records of the Iowa Secretary of States do not list

a business entity in Iowa named "Sound Tradesmen."

     116. The online records for the Washington Secretary of States list

a business entity named "Sound Tradesmen, LLC," with a registered

agent as Geoffrey Claggett and principal offices in Des Moines, Iowa. The

business information states the business        is "urry lawful purpose,
construction."

     717. In the petition CLAGGETT electronically-filed with the DEA,

he reported the following as his "valid, good faith, and IegaIIy cognizable

interest in the assets(s) as an owner or lienholder"   -
           I was in the middle of a startup business buying inexpensive
           used equipment and vehicles from the Midwest and selling
           them in the Washington for a premium. I sold equipment from
           my construction company and took loans out against my
           vehicles in order to start this business and successfully had
           multiple sales and purchases. The money seized was my
           current net operating capital. I am providing proof of my
           startup loans. See attached loan documents.




                                    20
     Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 21 of 27




      118. In the petition CLAGGtrTT electronically-filed with the DEA,

he reported the following as his extenuating circumstances that warrant

the return of the currency to avoid extreme hardship   -


             A total of 8   pieces   of equipment and/or     vehicles (full
             documentation will be made available) have been purchased
             and or sold during this business venture. The money seized
             represents my business operating funds, Ioans and living
             expenses. Without those funds I have faced extreme hardship
             in paying back the loans, paying attorneys fees, and expenses
             to retrieve my property.

      119.   As proof of the alleged start up loans,          CLAGGtrTT

electronically-filed loan applications totaling $4,000, $7,131, $10,331,

$15,505, and $14,500, for a total of $57,467, each for "Vehicle Loan      -
Refinancit g."

      720.   At   various times, CLAGGETT has failed        to report any
currency having been in the Chevrolet Silverado pickup truck, $45,000

(minus repair expenses for a different truck) having been in the Chevrolet

Silverado pickup truck, and now $51,467 having been in the Chevrolet

Silverado pickup truck.

      l2t.   CLAGGETT provided no documentation showing any such

loans had been approved, and provided no documentation about what

vehicles he wanted to refinance.


                                     2t
    Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 22 of 27




      122. Traffickers of illegal drugs and couriers of drug trafficking

proceeds often      tell different, inconsistent stories about the events related

to a potential forfeiture of seized currency, the source(s) of the currency,

and even the specific amounts involved.

                                    V. COUNTONE
                      (FonrBrrunn UNonn 21 U.S.C. $ 881(a)(6))

      123. Plaintiff repeats and realleges each and every allegation set

forth above.

      124. The United States has reason             to believe the Defendant
property constitutes moneys or other things of value furnished or

intended to be furnished in exchange for a controlled substance, and./or

were used or intended to be used to facilitate one or more violations of 21

U.S.C. $ 841,   S   843, and $ 846 et seq.

      725. As a result of the foregoing, the Defendant property is liable

to condemnation and to forfeiture to the United States for its use, in

accordance with 21 U.S.C. S 881(a)(6).

                                   \rI.
                             COUNT TWO
      (Fonrelruno UNoen 18 U.S.C. $ 981(a)(1XA) & 1960ftX1)(B))

     L26. Plaintiff repeats and realleges each and every allegation set

forth above.


                                          22
    Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 23 of 27




      L27. The United States has reason to believe that on or about

December 25, 2018, one     or more persons knowingly transported         the

Defendant property on behalf of a money transmitting business, as that

term is defined in 31 U.S.C.   S 5330(dX1) and   the regulations promulgated

thereunder, including 31 C.F.R.    S 103.41   and $ 103.11(uu)(5).

      728. Title 18 U.S.C. S 1960@)(1)(8) defines an "unlicensed money

transmitting business" as any money transmitting business that            1)

affects interstate or foreign commerce in any manner or degree, and 2)

fails to comply with the money transmitting business registration
requirements under 31 U.S.C. S 5330, or the regulations prescribed

thereunder.

     729. The money transmitting business referred to herein affected

interstate commerce and failed to comply with the money transmitting

business registration requirements under 31 U.S.C. S 5330, and the

regulations prescribed under such section, as required by 18 U.S.C.

$ 1960(b)(1)(B). Accordingly, the money transmitting business on whose

behalf the Defend.ant property was being transported was an unlicensed

money transmitting business.




                                     23
     Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 24 of 27




      130. Operation of an unlicensed money transmitting business is a

violation of 18 U.S.C. $ 1960(a), and all property involved in such

violation is subject to forfeiture to the United States pursuant to       18

U.S.C.   S   e81(a)(1)(A).

      131. As a result of the foregoing, the Defendant property is liabte

to condemnation and to forfeiture to the United States for its use, in

accordance     with   18 U.S.C. S 981(a)(l)(A).

                                 VII. COUNT THREE
     (Fonpprrunp UNroon 18 U.S.C. $ 981(a)(1XA) & 1960(bX1XC))

      732. Plaintiff repeats and realleges each and every allegation set

forth above.

      133. The United States has reason to believe that on or about

December 25,,2018, in the Southern District of lowa, one or more persons

knowingly transported the Defendant property on behalf of an unlicensed

money transmitting business, as that term         is defined in 18 U.S.C. S
1960(bX1)(C), knowing         the Defendant property was derived from     a

criminal offense or was intended to be used to promote or support an

unlawful activity.

     134. Section 1960(b)(1)(C) defines           an unlicensed money
transmitting business as any money transmitting business which            1)

                                        24
     Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 25 of 27




affects interstate or foreign commerce, and 2) involves the transportation

or transmission of           fund.s that the person conducting, controlling,

managing, supervising, directing, or owning the business knows (A) to

have been derived from a criminal offense or (B) are intended to be used

to promote or support an unlawful activity.

     135. For purposes of Section 1960(b)(1XC), money transmitting is

defined to include the conduct described in Section 1960@)(2).

     136. Operation of an unlicensed money transmitting business is a

violation of 18 U.S.C. $ 1960(a), and all property involved          in   such

violation is subject to forfeiture to the United States pursuant to         18

u.S.C.   S   e81(a)(l)(A).

     137. As a result of the foregoing, the Defendant property is liable

to condemnation and to forfeiture to the United States for its use, in

accordance     with   18 U.S.C. $ 981(a)(1)(A).

                                  VIII. CONCLUSION
     WHEREFORE, the plaintiff requests that the Court issue a

warrant and summons for the arrest and seizure of the Defendant

property; that notice of this action be given to all persons known or

thought to have an interest in or right against the property, that the


                                         25
    Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 26 of 27




Defendant property be forfeited to the United States, and that       it   be

awarded its costs and disbursements in this action, and such other and

further relief as the Court deems proper and just under the facts and

applicable law.

                                        Respectfully submitted,

                                        Marc Krickbaum
                                        United States


                                        Craig Peyton Gaumer
                                        Assistant United States Attorney
                                        U. S. Courthouse Annex,
                                        Suite 286
                                        110 East Court Avenue
                                        Des Moines, Iowa 50309
                                        TeI: (515) 473-9300
                                        Fax: (515) 473-9292
                                        Email: craie. gaumer@usdoj. gov




                                   26
    Case 1:19-cv-00018-RGE-SBJ Document 1 Filed 07/03/19 Page 27 of 27




                            VERIFICATION

      I, Matthew R. Kiene, hereby verify and declare under penalty of
perjury that   I am a     Special Agent    with the Drug      Enforcement

Administration, and that I have read the foregoing Verified Complai nt    in"


Rem, t-Iruited States u. $55,964.00 in U.S. Currency and know the contents

thereof and the matters contained in the Verified Complaint are true to

my own knowledge, except for those matters not within my own personal

knowledge and as to those matters, I believe them to be true.

     The sources of my knowledge and information and the grounds for

my belief are the official files and records of the United States and

information provided to me by other law enforcement officers, as weII as

my investigation of this case, together with others, as a special agent with

the U.S. Drug Enforcement Administration.

     Dated:   July 3 ,zOLg.



                             U.S. Drug Bnforcement Administration




                                    27
